[Cite as State v. Ransom, 2022-Ohio-1060.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                Plaintiff-Appellee,                :
                                                            No. 110271
                v.                                 :

JAQUAN RANSOM,                                     :

                Defendant-Appellant.               :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: March 31, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-19-640250-E


                                             Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Kevin R. Filiatraut, Assistant Prosecuting
                Attorney, for appellee.

                Joseph V. Pagano, for appellant.


LISA B. FORBES, J.:

I.    Facts and Procedural History

                  On January 6, 2020, Jaquan Ransom (“Ransom”) pled guilty to:

involuntary manslaughter, a first-degree felony, in violation of R.C. 2903.04 with a

three-year firearm specification; aggravated robbery, a first-degree felony, in
violation of R.C. 2911.01(A)(3) with firearm specifications; felonious assault, a

second-degree felony, in violation of R.C. 2903.11(A)(2) with firearm specifications;

felonious assault, a second-degree felony, in violation of R.C. 2903.11(A)(1); and

having weapons while under disability, a third-degree felony, in violation of

R.C. 2923.13(A)(2) with firearms specifications. On January 6, 2021, the court

sentenced Ransom to a minimum of 30 and a maximum of 35 years in prison.

              It is from this sentence that Ransom appeals, arguing that the Reagan

Tokes Law is unconstitutional because it violates the right to trial by jury, the

separation-of-powers doctrine, and the right to due process.

II. Law and Analysis

              Ransom’s assignment of error is overruled pursuant to this court’s en

banc decision in State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

EILEEN A. GALLAGHER, P.J., and
MARY EILEEN KILBANE, J., CONCUR


N.B. The author of this opinion is constrained to apply Delvallie. For a full
explanation, see State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470
(Forbes, J., dissenting).

Judge Mary Eileen Kilbane joined the dissenting opinion by Judge Lisa B. Forbes
and the concurring in part and dissenting in part opinion by Judge Anita Laster
Mays in Delvallie and would have found the Reagan Tokes Law unconstitutional.